Citation Nr: 1640497	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection, to include on a secondary basis, for erectile dysfunction.

2.  Entitlement to service connection, to include on a secondary basis, for erectile dysfunction.

3.  Entitlement to service connection, to include on a secondary basis, for bilateral trochanteric bursitis.

4.  Entitlement to an increased rating for status post compression fracture of L3 with degenerative disc disease, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased rating for anterior wedging of T12, currently evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1974 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2016, the Veteran testified during a Board hearing in Washington, DC.  At that time, he submitted additional evidence with a waiver of RO review.  The record was also held open for 60 days following the hearing to provide additional time to submit evidence.  In June and August 2016, the Veteran submitted additional evidence with a waiver of his right to initial RO review.  

In August 2012, the Veteran submitted an April 2012 letter from his former supervisor noting that he retired earlier than planned due to his back disability and a July 2012 letter from his treating physician noting that he should be rated at 100 percent to reflect permanent and total disability.  Then, the issue of a total disability rating based on individual unemployability (TDIU) due to service-connected back disabilities was specifically raised at the May 2016 hearing.  Thus, the question of entitlement to a TDIU has been raised and is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this decision, the Board reopens the claim for service connection for erectile dysfunction.  The remaining issues, including the underlying claim for service connection for erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 rating decision denied a claim for service connection for erectile dysfunction, to include as secondary to service-connected disability; the Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the July 2007 denial relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied a claim for service connection for erectile dysfunction, to include as secondary to service-connected disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for erectile dysfunction, to include as secondary to service-connected disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for erectile dysfunction was originally denied in a July 2007 rating decision.  The claim was denied because there was no evidence of the disability in service or for many years thereafter, or a link between the disability and active service or the service-connected low back disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the July 2007 denial includes an August 2010 statement from the Veteran's urologist indicating that his erectile dysfunction is related to service as symptoms began during service after a back injury in the mid-1970s.  Duplicative statements reiterating the above were received in August 2012, June 2016, and August 2016.

Presuming the credibility of the evidence, the record now indicates that the Veteran's erectile dysfunction may be related to an in-service back injury.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened.  To that extent only, the appeal is granted.


REMAND

Further development is needed on the reopened claim for service connection for erectile dysfunction.  

The Veteran asserts that his erectile dysfunction began during service after a back injury in the mid-1970s.  

The Veteran's service treatment records do not show any complaints of erectile dysfunction.  Post service, a September 2002 VA treatment note shows complaints of difficulty with erections.  Medication was subsequently prescribed.  An October 2004 treatment note shows an elevated PSA (prostate specific antigen) level and a recommendation for a biopsy to rule out prostate cancer.  A March 2007 treatment note shows that a biopsy revealed cancer.  Prostatectomy was later performed.

The Veteran submitted a medical opinion from his private urologist indicating that his erectile dysfunction is related to service as symptoms began during service after a back injury in the mid-1970s.  The urologist noted that erectile dysfunction can be caused by other conditions such as hypertension and peripheral vascular disease, but observed that it would be unusual for hypertension or vascular disease to cause erectile dysfunction in a man in his early 20s, as in the Veteran's case.  

The AOJ afforded the Veteran a VA examination in April 2011.  The examiner noted that the Veteran's low back disability had its onset in February 1975 and his erectile dysfunction had its onset in 1970.  The examiner indicated that the erectile dysfunction was a result of prostatectomy, hypertension, and hyperlipidemia.  The examiner stated that the erectile dysfunction is not related to service because there is evidence in the medical record explaining the non-relationship, specifying that the erectile dysfunction is related to prostate cancer.  The examiner stated that the Veteran's lumbar spine disability has no causative relationship with erectile dysfunction.

While the Board appreciates the examiner's opinion, the examiner's rationale is inadequate.  The examiner did not fully discuss the Veteran's statement that his erectile dysfunction began during service or discuss the private urologist's opinion that the Veteran's erectile dysfunction is related to service.  The examiner also did not provide an opinion on whether the Veteran's erectile dysfunction has been aggravated by his service-connected status post compression fracture of L3 with degenerative disc disease or anterior wedging of T12.  Thus, the AOJ should obtain a supplemental opinion and further rationale.

With respect to the Veteran's bilateral trochanteric bursitis, the RO afforded him a VA examination in April 2011.  The examiner noted that x-rays of the hips were normal and provided a diagnosis of bilateral trochanteric bursitis.  The examiner indicated that the Veteran's bilateral hip disability is not related to service or service-connected lumbar spine disability as there is no pathology to render a diagnosis of degenerative hip disease.

While the Board appreciates the examiner's opinion, which was based on the absence of x-ray evidence of degenerative joint disease, an opinion on whether the bilateral trochanteric bursitis is related to service or service-connected lumbar spine disability is also needed.  Thus, the AOJ should obtain a supplemental opinion.

As for the Veteran's status post compression fracture of L3 with degenerative disc disease and anterior wedging of T12, they were last examined by VA in September 2010.  The record indicates that they may have worsened since that time.  At the May 2016 Board hearing, the Veteran indicated that he has several incapacitating episodes per year that last two to three days, bladder and bowel incontinence, and peripheral neuropathy involving the upper extremities.  At the September 2010 examination, the Veteran reported only one incapacitating episode in the past year and denied bladder incontinence, and there was no indication of bowel incontinence or peripheral neuropathy involving the upper extremities.  Thus, the AOJ should afford the Veteran a VA examination to determine the current severity of his back disabilities.

Prior to the above development, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his erectile dysfunction and hip and back disabilities since the issuance of the April 2015 supplemental statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Lastly, the issue of entitlement to a TDIU due to back disabilities was raised at the May 2016 Board hearing.  Due process requires that the AOJ undertake certain notice obligations prior to the Board's adjudication of the issue.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice that is compliant with 38 U.S.C.A. § 5103(a) as to the issue of entitlement to a TDIU.  

2.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the April 2015 supplemental statement of the case.  Obtain all adequately identified records.

3.  Then, schedule the Veteran for a VA examination to determine the severity of his status post compression fracture of L3 with degenerative disc disease and anterior wedging of T12.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted, to include tests of range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide an opinion on the impact of the back disabilities on the Veteran's ability to work.  The examiner should provide a complete rationale for all conclusions.

4.  Then, arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the April 2011 VA examination for a supplemental opinion and further rationale.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral trochanteric bursitis had its onset during active service or is causally related to active service.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral trochanteric bursitis was caused or aggravated by his service-connected status post compression fracture of L3 with degenerative disc disease or anterior wedging of T12.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset during active service or is causally related to active service.  The examiner should discuss the Veteran's report that his erectile dysfunction began during service and the private urologist's August 2010 opinion that the Veteran's erectile dysfunction is related to service.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by his service-connected status post compression fracture of L3 with degenerative disc disease or anterior wedging of T12.  

5.  Then, readjudicate the claims, with adjudication of the raised claim for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


